Citation Nr: 0938046	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-03 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, heart 
disease, and high cholesterol, to include as secondary to 
service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.  

The Veteran contends that he currently has hypertension, 
heart disease, and high cholesterol that are secondary to his 
service-connected diabetes mellitus, type II.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

During the pendency of the Veteran's appeal, the provisions 
of 38 C.F.R. § 3.310 were amended, effective October 10, 
2006; however, the new provisions state that service 
connection may not be awarded on the basis of aggravation 
without establishing a pre-aggravation baseline level of 
disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra,  the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The Board finds that additional treatment records must be 
obtained prior to the final adjudication of the claim.  The 
Veteran's VA treatment records from October 1999 to April 
2009 show diagnosis of and ongoing treatment for hypertension 
and coronary artery disease (CAD).  A September 2002 
treatment note indicates that the Veteran was diagnosed with 
diabetes mellitus in 1997.  However, the Veteran's claims 
file does not contain any post-service treatment records 
prior to October 1999.  On remand the RO should make 
arrangements to obtain these records, including VA and 
private treatment records. 

The Veteran underwent a VA examination in May 2009.  The 
examiner diagnosed the Veteran with CAD and hypertension.  He 
stated that it would be resorting to mere speculation to 
opine as to whether the Veteran's CAD and hypertension are 
secondary to type II diabetes mellitus.  His rationale was 
that the earlier medical records carry concurrent diagnoses 
of diabetes, hypertension and CAD.  According to the 
examiner, it would be impossible to establish date of 
diagnosis of diabetes to create a nexus between his diabetes 
and hypertension/CAD.  The Board notes that the Veteran was 
not service-connected for diabetes mellitus at the time of 
the May 2009 examination.  Additionally, the Board notes that 
the examiner's opinion is inadequate for rating purposes for 
two reasons.  First, the examiner did not have complete 
treatment records for review prior to the examination 
because, as indicated in the preceding paragraph, there are 
no records dated prior to October 1999 contained in the 
claims file.  He, therefore, did not have the dates of the 
original diagnoses of diabetes mellitus, CAD, and 
hypertension.  Second, the examiner did not provide an 
opinion as to whether the Veteran's diabetes mellitus caused 
or aggravated the Veteran's currently diagnosed CAD and 
hypertension.  

Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Thus, in order to make an 
accurate assessment of the Veteran's entitlement to service 
connection for his CAD and hypertension, after all treatment 
records are obtained and reviewed, it is necessary to have a 
medical opinion based upon a thorough and complete review of 
the entire record that reconciles the question of whether the 
Veteran's CAD and hypertension were caused or aggravated by 
his diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and approximate 
dates of treatment for all health care 
providers, VA and private, who may possess 
additional records pertinent to his claim, 
including any records dated prior to 1999, 
which may contain treatment reports 
regarding the Veteran's heart disease and 
hypertension.  After obtaining any 
necessary authorizations, all identified 
records should be obtained and associated 
with the claims folder.  All attempts to 
secure such records must be documented in 
the claims folder.  If the records cannot 
be obtained, the Veteran and his 
representative should be notified and 
given an opportunity to obtain the 
records.

2.  After the above development is 
completed, the Veteran should be afforded 
an appropriate VA examination in order to 
determine the etiology of his 
hypertension, heart disease, and high 
cholesterol.  The examiner should review 
the claims file.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner should offer an 
opinion as to whether the Veteran's 
hypertension, heart disease, and high 
cholesterol were caused or aggravated by 
his diabetes mellitus.  The rationale for 
any opinion offered should be provided.  

3.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

